 DRESSER INDUSTRIALVALVE &INSTRUMENT DIV.Dresser IndustrialValve&InstrumentDivision,Dresser Industries IncorporatedandBeulahM.Gay. Case 9-CA-4917August 29, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN AND ZAGORIAOn April 1, 1969, Trial Examiner Ivar H.Peterson issued his Decision and on April 16, 1969,an erratum thereto, in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision The TrialExaminer further found that the Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint and recommended that suchallegations be dismissed. Thereafter, the Respondentfiledexceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to Section 3(b) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardhasdelegated itspowers inconnection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer only to the extent consistentherewith.The Trial Examiner found, and we agree that thisisnot an appropriate case in which to defer to thegrievance-arbitrationprocedures included in thecontractual agreement between the Union and theRespondent.'TheTrialExaminer found that Respondenttransferred and subsequently dischargedMrs. Gayinviolationof Section 8(a)(3). The Respondentexcepts, contending that the record considered as awholedoesnotsupport the Trial Examiner'sfindings.We find merit in the Respondent'sexceptions.As more fully set forth in the Trial Examiner'sDecision the incident which gave rise to thisproceeding took place on May 15, 1968' when Mrs.Gay, theunionsteward in her department on the'in so finding, however, we do not adopt the Trial Examiner's statementthat "the earlier cases such asConsolidated Aircraft. 47NLRB 694, enfd141F 2d 785 (C A 9), have in effect been overruled Nor do we find itnecessary to adopt the Trial Examiner's remarks concerning waiver (fn 12of Trial Examiner's Decision)" In addition, Member Zagoria does notadopt the Trial Examiner's reliance onUnit Drop ForgeDivision. 171NLRB No 73 He regards that case, which involved an alleged violationof Sec 8(a)(5) as inapposite to the alleged 8(a)(3) violations involvedherein317day shift, motioned superintendent Steffen over toher machine to present two written grievances aboutwhich she had spoken to Steffen on the previousday.SinceSteffendidnotwant to accept thegrievances Mrs. Gay put them in his shirt pocket ashewas leaving. Shortly thereafter, (Mrs.Gaytestifiedabout 5 minutes; Steffen testified half anhour;)'Steffen returned and toldMrs.Gay shewould have to go on the night shift. Mrs. Gaytestified she told Steffen she could not work nightsand would bring in a doctor's certificate to thateffect.Steffen testified the only reasonMrs. Gaygave for refusing to work on the night shift was atransportation problem In any event, Mrs. Gay didnot go on the night shift, but worked on her regularjob as solderer for the remainder of the week.On May 17, Mrs. Gay accompanied by UnionPresidentWhite presented a doctor's statement4 toSteffen along with a grievance against him; thegrievance among other things alleged that Steffenhad tried to bribe Mrs. Gays and had transferredherbecause she had submitted theMay 15,grievances.On Friday, May 18, Steffen told Mrs.Gay that she would go on the FX assembly line onthe day shift the following Monday. The FX jobpaid 6 cents per hour less and required that she giveup her position as union steward in the solderingdepartment (the department to which she was beingtransferred had a union steward).On May 23, Mrs. Gay along with Arnold, aninternational representative of the Union, met withSteffen and works manager Buda. Buda asked herwhy she had not bid on the jobs that had beenposted after her transfer;Mrs. Gay gave variousreasons for not bidding on those jobs and asked forher old job back.On June 7, Mrs. Gay obtained another statementfrom her doctor, which indicated that due todislocated ribs (suffered in her February automobileaccident) she was unable to perform work which puther in a straining position; she gave this statementtoUnionPresidentWhite.White testifiedhethought that he had turned it over to theRespondent.On June 12, a meeting under the fourth step ofthe grievance procedure was held to discuss Mrs.Gay's grievance, particularly that part of it alleging'Unless otherwise indicated all dates refer to the year 1968it should be noted that the Trial Examiner credited all of the witnessesHe stated that " the various witnesses on the whole, aside from oneincident involvingMrs Gay, conducted themselves in a manner inspiringconfidence in their essential integrity." And he subsequently stated, "myassessment of Mrs Gay and the several other witnesses who appearedbefore me is that each of them sincerely attempted to tell the truth`The doctor's statement read as followsBeulah Gay has not completely recovered from injuries suffered in anaccident February 1968 In my opinion she is not physically able towork at night.Upon her return to work in April she had presented a doctor's statementwhich said only that she would be "physically able to return to work April1, 1968 "'The Trial Examiner dismissed 8(a)(1) allegations based on this conductThere is no exception178 NLRB No. 51 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat her transfer resulted from the fact that she hadpresented two grievances to Steffen. The meetingwas attended by Respondent's director of industrialrelationsHoekengaandUnionInternationalrepresentative Arnold. As in the earlier steps of thegrievance procedure, it was concluded that MrsGay's transfer was in accordance with a priordecision of management made prior to her notifyingmanagement she intended to file two grievances.`Mrs. Gay last worked on June 15, the followingwork day she sent word by her daughter that shewould not be returning to work. Thereafter, shereceived a letter dated June 17, from works managerBuda which stated that since May 21 she had beenoffered several positions on the first shift; the jobsofferedwere enumerated in the letter. The letterconcludedIfyou cannot perform any of the dutiesassociated with these positions, you may apply fora leave of Absence ... .Ifyou refuse to accept any of the positionsoffered and do not apply for a leave of absence,you will be terminatedMrs. Gay did not reply to this letter.The Trial Examiner found that Steffen's transferof Mrs. Gay was "inseparably related to Mrs Gay'sinsistentpresentation of the two grievances" andviolative of Section 8(a)(3) and (1) of the ActThat the decision to transfer a day shift soldererto nights was made several days prior to Mrs Gay'stransfer was established by Steffen's uncontradictedtestimony and corroborated by foreman Mullins andgroup leader Barbara Alexander (group leader is anonsupervisory position)And quite significantly, onMay 15, prior to Steffen's informing Mrs. Gay ofher transfer to the night shift, Buda had askedSteffenwhether he had transferred a solderer tonights pursuant to Buda's earlier instructions. UponSteffen's reply that he had not, Buda said, "Allright. I'm telling you now. Let's move•t today."Ithaving been established that a solderer was tobe transferred, the question remains as to whetherthe Respondent discriminatorily chose Mrs Gay fortransferAccording to the collective-bargainingagreement such determinations are to be made onthe basis of seniority. The record establishes, andtheTrialExaminer in fact found, that Mrs. Gaywas the junior solderer on the day shift in thesoldering department. As such she was subject totransfer unless she enjoyed "bumping rights" withrespect to classifications other than solderer withinthe soldering department. The Trial Examiner foundthataccording to the literal provisions of thecontract, inasmuch as no layoff was involved, Mrs.Gay did not enjoy bumping rights within herdepartment. Likewise the record reveals that Mrs.Gay was told by both Steffen and Union presidentWhite that she could not "bump" in these'At the third step of the grievance procedure it had been concluded thatMrs Gay had been transferred with due regard for the rules of senioritycircumstances.Nevertheless, the Trial Examiner,relyingoncertaintestimonyofHoekenga,Respondent's director of industrial relations, found,in effect, thatMrs. Gay should have been allowed"bumping rights" with respect to other more junioremployeeswithindifferentclassifications inherdepartment; he noted that there were three suchjunior employeesHowever, the Trial Examinerapparentlyneglectedtoconsiderasubsequentcolloquy between himself and Hoekenga' whereinHoekenga clarified his earlier testimony and made itquite clear that in the instant situation Mrs Gay didnot enjoy bumping rights.Itthus appears not only that the decision totransfer a solderer was made several days prior tothe alleged discriminatory transfer, but that Mrs.Gay as junior solderer was subject to transfer andnotentitledtobump other employees in herdepartment. In these circumstances, we do notbelieve thatRespondent was obliged to alter theexisting seniority rules inMrs. Gay's favor, andthereby discriminate against other employees.In our opinion the only factor (and the fact onwhich the Trial Examiner apparently relied) whichtends to support to an 8(a)(3) finding is the timingof Mrs Gay's transfer. And while we agree that thecircumstances of her transfer and particularly thetiming are suspect, more than suspicion is requiredto find an 8(a)(3) violation.' Accordingly, we areunable to find the transfer of Mrs. Gay violative ofSection 8(a)(3).With respect to Mrs. Gay's termination the TrialExaminer stated.Since I have found that the transfer of Mrs.Gay was tainted by discriminatory considerations,and inasmuch as it fairly appears that the jobsthereafter assigned her involved severe physicaldiscomfort for her, a fact known to Management,Ithink it logically follows that her quitting herjob on June 15 must be viewed as a constructivedischargeinducedbysimilardiscriminatory'Q (By Mr Murphy) With regardsto these bumping rights and inparticular with regardstoMrs Gay,when she was notified of her transferto the night shift, is ityour testimonythat she could then displace someoneon the firstshift`?A No Normally,the junior person in the classification, if they need toequalize theshift,wouldautomaticallygo to second shiftTRIALEXAMINER Let me posethis so that I have it clearlyinmind astowhat yourtestimony isAssumingthatMrs Gay at that time hadseniority over at least one solderer and the needwas for themovementof one solderer to the secondshift,Mrs Gay would have stayed on thefirst shift,is that correct`?THE WITNESS YesTRIAL EXAMINER In other words,themostjunior person in thesoldering classification would have gone to thesecond shift'?THE WITNESS YesTRIALEXAMINERAssuming that she was thejunior solderer on thefirst shift but she heldseniority over some people on thefirst shift inthat department who were performingother work but work which shewas qualified to perform,what would have happened?THE WITNESS She would have gone on second shiftTRIAL EXAMINER She would have had no bumping rights'?THE WITNESS Right'SeeTechnicalMaintenance,Inc172 NLRB No 60, GH Hicks andSons.Inc,141NLRB 1272 DRESSER INDUSTRIAL VALVE & INSTRUMENT DIV.motives on the part of' the Respondent. I so find,andaccordinglyconcludethatMrsGay'sterminationofemploymentwas violative ofSection 8(a)(3) and (1) of the Act.The Trial Examiner's finding that Mrs. Gay wasconstructively discharged is thus predicated on hisfindingthathertransferwasdiscriminatorilymotivated Because we do not agree that Mrs. Gay'stransferwas discriminatorilymotivated,we areunable to find that she was constructively dischargedin violation of 8(a)(3)In conclusion, since we find neither the transfer ofMrs. Gay nor her purportedly constructive dischargeviolative of' the Act, we shall dismiss the complaintin its entiretyORDERPursuant to Section 10(c) of' the National LaborRelationsAct,asamended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBER BROWN, concurringThe underlying dispute in this case, namely,allegeddiscriminatoryconduct respecting unionstewardBeulahGay,was taken up under thesettlementproceduresof'theparties'operativeagreement upon a grievance filed by Mrs. Gay. Thematterwasfinallyresolvedbyresponsiblerepresentativesof'the contracting parties at thefourth stage of the dispute procedures outlined intheir agreement, without having to go to arbitration.So far as the record establishes, the Unionprosecuted the matter diligently and fairly, and therecord discloses no basis for impugning either themanner or the reasonableness of the Union'shandling of the grievance.Having invoked the contractual procedures andlost,Mrs. Gay now seeks the same relief throughthe charge filed by her in the present case. Toentertain this charge and the General Counsel'sconsequent complaint undercuts in effect the agreedupon procedures of the parties, and, in my opinionupon consideration of all attending circumstances,does not effectuate declared national policy in thisarea 'Iaccordingly loin my colleagues in dismissing thecomplaint, but do so without reaching the merits ofthe dispute 10'Steelworkers v Enterprise Wheel & Car Corp,363 U S 593"See my separate opinions inThor PowerTool Co ,148 NLRB 1379,1381-83,CloverleafDivision of Adams DairvCo , 147 NLRB 1410,1420-25TRIAL EXAMINER'S DECISIONSTATFMI NT o1 THE CASEIvAR H PETI RSON, Trial Examiner This case was triedbefore me at Berea, Kentucky on February 6 and 7, 1969Itwas initiated by a charge filed on October 15, 1968, anda complaint issued on December 5, 1968, alleging that the319Respondent,Dresser IndustrialValve& InstrumentDivision,Dresser Industries, Inc., had violated Section8(a)(1) and (3) of the Act by the transfer and constructivedischarge of the Charging Party, Mrs Beulah M. Gay, onor about May 15 and June 24, 1968, respectively ' At thecommencement of the hearing, the Respondent filed amotion to dismiss the complaint on the ground,inter alga,that the issues involved should have been allowed to behandled by the grievance procedure provided in theexistingcollective-bargainingagreementwhichtheRespondent had with Local 399, International Union,Allied IndustrialWorkers of America, AFL-CIO, hereincalledtheUnionThismotionwas denied, withoutprejudice to the Respondent's right to renew it later Attheconclusionof the General Counsel's case, theRespondent renewed the motion and, in addition, orallymoved that the balance of the allegations in the complaintbe dismissed for failure to makea prima faciecase Idenied both motions. Subsequent to the hearing, theGeneral Counsel and the Respondent on March 20 filedhelpful briefs which have been carefully considered.In its brief the Respondent renewed its motion todismiss. For the reasons hereinafter stated, the motion isdeniedUpon the entire record in this proceeding and from myobservation of the witnesses and their demeanor, I makethe followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, is engaged atitsBerea, Kentucky, plant in the manufacture of industrialvalvesThisplant is the only one involved in thisproceeding.During the 12 months preceding issuance ofthe complaint, a representative period, the Respondentsold and shipped products valued in excess of $50,000from its Berea plant directly to points outside the State ofKentucky The Respondent admits and I find that it isengaged in commerce within the meaning of Section 2(6)and (7) of the ActIt.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent admits, and Ifind,thatLocal399,InternationalUnion,AlliedIndustrialWorkers of America,AFL-CIO,isa labororganization within the meaning of Section2(5) of theActIII.THE UNFAIR LABOR PRACTICESA. Preliminary Statement and IssuesAt all times here material the Respondent and theUnion were parties to a collective-bargaining agreementwhich, among other things, provided (section 5, article II)that "There shall be no discrimination against employeesbecause of legitimate Union activity," and, in Section 1 ofArticle V provided[s]hould any dispute or difference arise between theemployees and the Company as to the meaning,application or operation of any of the provisions of thisAgreement, such dispute or difference shall withinfourteen(14)working days following the alleged'Unless otherwise indicated all dates refer to the year 1968 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDincidentordisputebe submitted to the grievanceprocedure.This procedure, consisting of four steps,further provided that any unresolved grievance, afterhaving progressed through the fourth step, could besubmitted by either party to final and binding arbitration.The Charging Party, Mrs. Gay, had been employed forabout 2 years and at the time in question was a unionsteward in the soldering department. On May 15, Mrs.GaysubmittedtoDarrellSteffen,theplantsuperintendent,twowrittengrievances involving twoemployees, Sarah Parker and Lorene McClure. Within amatter of about 5 minutes after submitting the grievancesMrs. Gay was notified by Superintendent Steffen that shewas being transferred from the day shift to the night shift.She protested this action, for reasons which will appear,and, on May 17, filed with Steffen a detailed grievance onher own behalf complaining about a variety of thingsincluding an alleged attempt by Steffen to bribe her inconnectionwithherunionduties.Mrs.Gay wastransferred to other work on the day shift and thereafter,on June 15, she quit her employment for the stated reasonthat, due to serious physical injuries she had sustained inFebruary as a result of an automobile accident, she couldnot perform the duties to which she had been assigned.Mrs. Gay's grievance progressed through the grievanceprocedure, culminating in a decision on June 12 by theDirector of Industrial Relations, Thomas Hoekenga andJ.B.Arnold, International representative of the Union.The matter involved in Mrs. Gay's grievance concernedher transfer as well as the other allegations of misconducton the part of Superintendent Steffen. Hoekenga andArnold concurred in a finding that there was nodiscrimination against Mrs. Gay and that her transfer hadbeen ordered in accordance with a decision made byWorks Manager Buda prior to May 15 for reasons whollyconcerned with the proper management of the plant.AlthoughMrs.Gay urged the Union to pursue thegrievance further by taking it to arbitration, the Uniondetermined not to do so.The issues thus presented are twofold: (a) the factualone,whetherMrs.Gay's transfer and subsequentterminationofemploymentwerediscriminatorilymotivated; and (b) the legal question whether under theBoard's decisions in this area I should defer to thegrievance-arbitrationmachineryprovidedbythecollective-bargainingagreementand,inconsequencethereof, refuse to pass upon whether or not Mrs. Gay'stransferwas discriminatorily motivated. Counsel for theRespondent very ably argues that, in harmony with theunderlying policy of the Act and the applicable Board andCourt decisions I should defer to the private machineryprovided for the settlement of industrial disputes. On theother hand, counsel for the General Counsel urges that theprinciples established by the Board for deferring to thegrievance-arbitrationmachinery are inapplicable in thepresent circumstances particularly because what is hereinvolved is the exercise of a statutory right by theCharging Party which, absent a clear and unmistakablewaiver,must be vindicated in an unfair labor practiceproceeding.For the reasons hereafter stated, I ampersuaded that this is not an appropriate instance fordeferring to the machinery provided by the private partiesfor the settlement of differences or disputes.B. The Applicable Deferral PrinciplesIt is, of course, clear that the Board's jurisdiction overunfair labor practices is exclusive. Section 10(a) of the Actprovides that the Board's power to prevent any personfrom engaging in unfair labor practices "shall not beaffected by any other means of adjustment or preventionthat had been . . . established by agreement, law, orotherwise."However, consistent with the Congressionalpolicy to encourage utilization of agreements to arbitrategrievance disputes,' the Board, in the exercise of itsdiscretion,will under appropriate circumstances withholditsprocesses in deference to an arbitration procedure. Asearlyas 1943,' the Board had occasion to considerwhether it should defer to the grievance-arbitrationprocedure provided by the parties' collective-bargainingagreement. In that case, the Board concluded that itwould not pass upon certain allegations of violations ofSection 8(5) of the Wagner Act by reason of unilateralacts and Section 8(3) by reason of the discharge of certainemployees, stating.We are of the opinion, however, that it will noteffectuate the statutory policy of "encouraging thepractice and procedure of collective bargaining" for theBoard to assume the role of policing collective contractsbetweenemployersandlabororganizationsbyattempting to decide whether disputes as to the meaningand administration of such contracts constitute unfairlabor practices under the Act. On the contrary, webelieve that parties to collective contracts would therebybe encouraged to abandon their efforts to dispose ofdisputesunderthecontractsthroughcollectivebargainingorthroughthesettlementproceduresmutually agreed upon by them, and to remit theinterpretation and administration of their contracts tothe Board. We therefore do not deem it wise to exerciseour jurisdiction in such a case, where the parties havenot exhausted their rights and remedies under thecontract as to which the dispute has arisen.It should be noted that in the cited case, as here, thearbitration procedure had not been utilized.InSpeilberg,'the Board, faced with a contention that acomplaint should not have been issued and no findings ofunfair labor practices should be made in the face of anarbitration award dismissing the matter involved in theunfair labor practice charge, stated that where "the[arbitration]proceedings appear to have been fair andregular,allpartieshad agreed to be bound, and thedecision of the arbitration panel is not clearly repugnantto the purposes and policies of the Act," the Boardbelieved "that the desirable objective of encouraging thevoluntary settlement of labor disputes will best be servedby our recognition of the arbitrators' award" and,accordingly, dismissed the complaint in its entirety.The problem here, as I conceive it, is when and underwhat circumstances it is appropriate to defer to thegrievance, arbitration procedure that has been provided bythe parties for the settlement of disputes, whether or notthe dispute involves matters clearly within the scope of therights guaranteed employees by Section 7 of the Act. As Iread the cases, the invocation of the deferral principle isnot controlled by whether or not the private machineryhas been invoked, although the Board's more recentexpressions appear to confine the principle to instanceswhere arbitration has in fact been used.Thus,in.For example,TextileWorkers Union v Lincoln Mills,353 U.S. 448,United Steelworkers v.Warrior& Gulf Navigation Co.363 U S 574,578-581.'ConsolidatedAircraftCorporation,47 NLRB 694, 706, enfd. 141 F 2d785 (C.A. 9).'Speilberg Manufacturing Company,112 NLRB 1080, 1082. DRESSER INDUSTRIAL VALVE & INSTRUMENT DIV.Consolidated Aircraft, supra,itisclear that the partieshad not processed the matters on which the Boarddeferred exercising its jurisdiction through any step of thegrievance-arbitration provisions'As recently as 1965 the Board, inAmerican OilCompany,"adopted without comment a Trial Examiner'sDecision dismissing the complaint in its entirety on theground that there existed grievance-settlement machineryas provided in the contract of the parties. In that case, apanelmajority,withChairmanMcCulloch concurring,apparentlyadoptedtheTrialExaminer'sultimaterecommendation that the complaint be dismissed, whichwas bottomed upon the Board's language inCrownZellerback(95 NLRB 753), where the Board stated that itwas reluctant to issue any remedial order in a situationwhere "the parties have failed to utilize the contractualprocedures established for bargaining concerning theinterpretation and administration of their contract "'Here the parties have established a detailed grievanceprocedure which was utilized to consider the problemsraisedbyMrsGay as well as her transfer from thesolderingdepartment to the FX assembly line Thisprocedure, had it been pursued beyond the fourth stepwhere it ended, would have resulted in final and bindingarbitrationInote that in Article Ill of the contract,dealing with management rights, the parties have agreedthat the right to hire, discharge for proper cause,"promote or transfer employees from one class of work toanother,"and to determine and change productionmethods, departments, facilities, equipment and schedulesand the work to be performed "is vested exclusively in theCompany, but shall not he inconsistent with the Terms ofthisAgreement " It seems evident, therefore, that theseveral grievances raised byMrs Gay, as well as hertransfer, were cognizable not only under the grievance butalsothearbitrationprovisionsoftheircollectiveagreementMrs Gay's grievance covered a variety of accusationsThe first item, however, was fairly specific in that italleged that Steffen notified her 5 minutes after she gavehim the Parker and McClure grievances that she wouldhave to go on the night shift In processing the grievancemanagement noted, at the second step, that the "decisionto transfer a day shift soldering department employee tothe second shift was made to balance the work force andwas originated by the Works Manager several days beforethis complaint." Further, the decision at this step notedthatMrs Gay was transferred with due regard for therule of seniority since she was the least senior employee inthe soldering departmentHowever, it further noted thatsince the transfer imposed a hardship upon Mrs Gay, byreason of her physical condition, she was offered a job onthe first shiftAt the third step Works AccountantSculley, onMay 30, 1968, concluded, as is indicated inthe grievance file, that Works Manager Buda had ordered'InMcDonnell Aircraft Corporation,109NLRB 930, 934-935, theUnion specifically refused to take the matter to arbitration InThe BordenCompany,110NLRB 802-805, andCrown Zellerback Corporation,95NLRB 753, although no step of the grievance-arbitration machinery hadbeen utilized the Board nonetheless expressed the view that it wouldeffectuate the policies of the Act to defer thereto'152 NLRB 492'Iam aware,however, that in several cases decided shortly beforeAmerican Oilmembers of the Board expressed some divergence of thoughtconcerning the application of the deferral principleSeeCloverleafDivision of Adams Dairy Co ,147NLRB 1410,Dubo ManufacturingCorporation,142NLRB 431,Thor Power Tool Company,148NLRB1379 See alsoProducers Grain Corporation,169 NLRB No 68321Superintendent Steffen to make this transfer "several daysbefore this complaint " In passing, however, I note thatSculley did not negate the clear implication in Mrs Gay'sgrievance that the transfer was occasioned by herpresentation of two grievancesAt the fourth step, whichoccurred on June 12 at a meeting between the director ofindustrialrelations,Hoekenga,andInternationalRepresentative Arnold, the answer given by them was thatthe transfer was in accordance with a prior decision ofmanagement and, respecting the "other allegations setforth," the answer was that they "will be investigated andthe appropriate action taken "Hoekenga testified that a substantial part of themeeting on June 12 was devoted to a consideration ofMrs Gay's grievance. He and Arnold, as well as thebargaining committee of the Union, were assured thatBuda had made a previous decision to effect a transfer ofa soldering department employee from the first to thesecond shift, that this had been made "many days prior"toMay 15 when Mrs Gay was notified, but that Steffen"had been lax in carrying it out." With respect to thevariousallegationsof discrimination and bribery, thepartieson June 12 concluded that these would beinvestigated to ascertainwhether any cause thereforexistedHoekenga testifiedcrediblyandwithoutcontradictionthatthesewerediscussedwithSuperintendentSteffenand,"afterthoroughinvestigation," it was decided that no grounds for theseallegations existedThis decision was communicated toArnold and to Union President White' Mrs Gay was notinterviewed by Hoekenga and Arnold, so far as the recordindicates; however, it does appear thatWorks ManagerBuda conferred with her regarding the allegations shemade against Steffen I credit Mrs Gay's testimony thatshe urged PresidentWhite of the Union to pursue thegrievance further but that he declined to do soInCloverleaf Division of Adams Dairy (147NLRB1410, at 1415-16), the Board considered whether it wasappropriate to defer to the arbitration process. The Boardthere concluded that none of the conditions that in thepasthad impelled the Board to defer was present,observingIn the instant case, it does not appear that there isalready in existence an arbitration award passing onmatters that bear on the ultimate issue we must decide,and to which we are asked to give weight or effectIndeed, it affirmatively appears that neither party haseven so much as sought to invoke arbitration. Nor isthis a case involving an alleged unfair labor practice,theexistenceofwhichturnsprimarilyonaninterpretationofspecificcontractualprovisions,unquestionablyencompassedbythecontract'sarbitration provisions, and coming to us in a contextthatmakes it reasonably probable that arbitrationsettlement of the contract dispute would also put at resttheunfair labor practice controversy in a mannersufficient to effectuate the policies of the Act. On thecontrary, it is highly conjectural that arbitration in thiscase, even if resorted to by the Union, could haveeffectivelydisposed of the basic issue in this case -whether Respondent acted lawfully in engaging in theunilateralactions to which the instant complaint isaddressedUnder all the circumstances, therefore, weare unable to agree with the conclusion of the TrialExaminer that even though Respondent's unilateral'Works Manager Buda did not testify, it clearly appearing that he is inextremely poor health and as a result could not be called as a witness 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDaction provides a statutory basis for doing so, the Boardought not in this case exercise its power to remedyRespondent's unfair labor practice. Rather, we believethat for us to dismiss this complaint on the ground hestateswould be an unwarranted abuse of our statutoryresponsibilities.More recently in theUnitDrop Forgecase,'whichinvolvedunilateralactionwithrespecttochangingmethods of operation and compensation, the Boardmajoritydeclinedtodefertothecontractualgrievance-arbitration procedure. It said.Contrary to our dissenting colleagues, who concedesthat the availability of grievance-arbitration proceduresdoesnotpreclude theBoard from exercising itsundoubted authority to assert jurisdiction over theunfair labor practices herein, we find ample reason fordoing so in the instant proceeding. The Board is theforum chosen to decide the issue of, and to remedy, theasserted violation of employees' statutory rights. Thecontroversy is not one that is beyond our competence toresolve, and as long as it is unresolved it may have acontinuing impact on the bargaining relationship. TheBoard'sremedialauthority is likewise clear andadequate. The parties have litigated the matter fully,and it is over a year since the events giving rise to thedisputeoccurred.We are unwilling, therefore, towithhold our determination in these circumstances andto send the parties away empty-handed to seek theirresolution elsewhere. As the Court of Appeals for theEighthCircuit stated in itsHuttigopinion, it isdesirable "to avoid delay either in the courts or in thearbitration process; to emphasize and protect in casesof doubt, and to give priority to, statutorily declaredrights;toregard as no more than secondary anycontract interpretation aspect of what is regarded asbasically an unfair labor practice dispute . .; to take abroad, and not a narrow or technical, approach to theAct.;and not to close the door upon Boardexpertise when such restraint is clearly not violative ofcongressional mandate."The principle which appears to emerge from these morerecent cases, is that, in general, the Board will decline tomake a finding of an unfair labor practice violation andwill defer to arbitration where the parties have alreadyobtained an arbitrator's decision, or are in the process ofobtaining such a decision, and where it is "reasonablyprobable that an arbitrated settlement of the contractdispute would also put at rest the unfair labor practicecontroversy in a manner sufficient to effectuate thepolicies of the Act."'° It seems apparent, although theBoard has not expressly done so, that the earlier casessuchasConsolidatedAircrafthave in effect beenoverruled or at the least confined to their particular facts'''UnitDrop ForgeDivision,171NLRB No 73."AdamsDairy, supra,at p. 1416."The penetrating observationof Justice Douglas, dissentinginN.L.R BvStrong,393 U S 337, may have some pertinencyhere, especially whenwe consider the Board's disinclinationto defer tothe grievance,in contrasttoarbitration,proceduresestablishedbycollectivebargaining inconjunctionwith the agency's increased case load and consequent allegeddecisionaldelay "The jurisdiction of any agencyor branch of governmenthas a built-inimpetus for growth and expansion Seldom does adepartment restrict its powers narrowly and assume a self-denying attitudeThe tendencyis to construe express powersbroadly.The organism growsby subtle and little-noticed extensionsof authorityTo students ofgovernment this phenomenon is aspredictableas the operationof otherso-called'laws "'In harmony with the Board's principles, and controllingcourt decisions, as I understand them, I conclude that thisisnot an appropriate case in which to defer to thegrievance-arbitrationprocedurescontainedinthecontractual arrangement between the parties.12C. The Transferand Terminationof Mrs. Gay1.The transferBeulahM. Gay went to work for the Respondent inSeptember 1966 and continued until she quit on June 15,1968. She worked on a number of jobs but from about thefirst of January 1967 she was a solderer on the first shiftinthe soldering department. In November 1967 sheunderwent major surgery and was off approximately 2months on that account. Early in February 1968, after shehad returned to work for about 4 weeks, she was seriouslyinjured in an automobile accident which required that shebe hospitalized for about 2 months. She returned to workearly in April."Shortly after she returned in April Mrs. Gay waselectedunion steward by the other employees in herdepartment. As steward, it was her duty to attempt toadjust grievances and, failing that, to assist employees inpreparing written grievances. Thereafter her responsibilityin the grievance procedure came to an end. On April 19,Mrs.Gay prepared a written grievance involving anemployee named Hazel Gadd. This grievance asserted thatForeman Herbert Mullins, of the soldering department,had given Mrs. Gadd a written warning for leaving the"Perhaps itwould beunnecessary in this case to reach a consideration ofthe deferral principle in view of the fact that the parties'contract appearsnot to contain a clear and unmistakable waiver of assertionof statutoryrights guaranteed by Section7 of theAct. However,in view of the vigorand earnestness with which the Respondent has argued the deferralprinciple, it has appeared to me advisable to deal with it rather than todispose of this aspect of the case on the narrow ground of lack of clear andunmistakable waiver. But the management rights provision, quoted above,cannot be regarded as an express waiver of the right to pursuestatutoryremedies rather than the grievance machinery.Moreover,itisclear,perhaps contrary to earlier Board decisions previously cited,that the "mereexistence"of a grievance machinery terminating in arbitration is not to beconstrued as a waiverof the Union's statutory right to invoke the Act. It issettled law that a waiver of statutory rights will not be inferred,but mustbe clear and unmistakable.See e.g.,N L.R Bv.Perkins MachineCo.,326F.2d 488 (C A.1);TimkenRoller BearingCo v. N.L R B..325 F 2d 746,751 (C.A6), cert denied 376U S. 97I;N.L,R B v. ItemCo . 220 F 2d956, 958-959 (C A 5), cert.denied350 U.S. 836,NL R B. v.Yarmen &ErbeMfg Co,187 F.2d 947, 949 (C A. 2); andFafnerBearing Co v.N.L R B.,362 F.2d 716, 722 (C.A. 2)SeeNL.R B v.Acme IndustrialCo..385 U.S. 432, wherethe SupremeCourtdealt with this problem.There the Court,reversing the judgmentbelow, pointedout that the Steelworkers Trilogy, upon which the courtbelow relied,"dealt with the relationship of courts to arbitrators when anarbitration award is under review or when the employer's agreement toarbitrate is in question,"a situation in which the "arbitrator's greaterinstitutional competency,which was so vital to those decisions,must beevaluated in that context."On the other hand,the "relationship of theBoard to the arbitration process is of a quite different order."The Courtfurther noted that the Board'saction in asserting jurisdiction did notconstitute an intrusion"upon the preserve of the arbitrator"but "was inaid of the arbitral process," since"if all claims [had] to be processedthrough to arbitration"then the system would be woefully overburdened- acondition which was precisely what the Respondent's restricted view wouldrequire as it would"force the Union to take a grievanceall the waythrough to arbitration without providingthe opportunityto evaluate themerits of the claims.""Her doctor's statement said that she wouldbe "physically able toreturn to work April 1, 1968 " The statement contained no restrictions, asthe Respondent points out in its brief. DRESSERINDUSTRIAL VALVE &INSTRUMENT DIVplantwithoutnoticeThe answer, given by PlantSuperintendent Steffen, stated thatMrs Gadd had notbeen given a written warning but only a verbal reprimandand that if her attendance remained good the verbalwarning would not operate to her prejudice. On May 15,Mrs Gay wrote out two additional grievances involvingForeman Mullins, one concerning Sarah Parker and theotherLoreneMcClureBoth grievances involved theassignment of overtime on Saturday, May 4, and bothwere eventually processed through the fourth step of thegrievance procedureMrs Gay testified that before filing these grievancesshe discussed them with Foreman Mullins and also withSuperintendent Steffen and Alvin White, president of theUnion It is her testimony that during the 10-day intervalbefore she filed grievances she went over the substance ofthem with Foreman Mullins, claiming that Mrs. Parkerand Mrs McClure should have worked the overtime onSaturday,May 4, rather than two other employees.According to Mrs. Gay she told Mullins that the girls"had a hard feeling" because of the fact that "two of theother girls who didn't have the seniority" worked theSaturday overtime. She testified that Foreman Mullinsadmitted that he was in the wrong and stated that hewould give Parker and McClure the next overtime. MrsGay also testified that she told Steffen about thegrievances and that he told her that "seniority didn'tcount " However, subsequently Steffen "admitted that hewas in the wrong," and stated that Parker and McClurewould be given the next overtime However, they did notget it.According to Mrs Gay, the employees were notsatisfiedwith Steffen's promise since they felt that theyshould be compensated for the overtime that rightfullyshouldhave been worked by them Steffen, in theconversation withMrs. Gay, told her that by the end ofthe year the overtime in the soldering department wouldbe equalized and all employees would have had a fair andequitable distribution of overtimeMrsGay testified that onMay 14 she informedSteffen, who was near her machine, that she was going tohave to write up the grievances involving Parker andMcClure According to her, Steffen "then bent over myright shoulder and put his head almost against my headand he says, `Now, Beulah, forget about the grievancesand forget about the Union."' Mrs. Gay replied that shecould not do that but he continued to press her to forgetabout the grievances and forget about the Union, addingif she would do as he suggested "you and I will get alongfine " Mrs Gay remained adamant and the next day filedthe written grievances It is her testimony that on May 15she motioned to Steffen and he came over to her machineShe then told him that she had the grievances but he saidthat he would not accept them Thereupon she "stuckthem in his shirt pocket" and told him that he would haveto accept them Five minutes after havinggivenSteffenthegrievanceshe returned to her machine and thefollowing then transpired.Q. Did you have any further conversations that daywithMr Steffen"A Five minuteslaterhe came back and he says,"Beulah, you'll have to go on night shift "TRIAL EXAMINER. What time of the day wasthat?THE WITNESS: That was before noon.TRIAL EXAMINER: Go ahead.THE WITNESS. He said, "You'll have to go onnightshiftYou'll have your bumping rights and [in]your classification "323I said, "I can't go on night shift. I'll bring in a doctor'sstatement "He said, "You'll have to go on night shift."So I said, "Well, I'll take it to the Union President andto the Company," and I got up and left. I went to theUnion President.Q Did he say when you were to report on nightshift')A He didn't say and he didn't say what my dutieswould be.On or about May 16 Mrs. Gay called on her doctor,Dr S G. Marcum, who gave her a handwritten statementreading as follows:May 16, 1968BeulahGay has not completely recovered frominjuries suffered in an accident Feb., 1968.Inmy opinion she is not physically able to work atnight.(Signed) S G. MarcumOn the morning of May 17 she brought this statement toworkandconferredwithUnionPresidentWhiteconcerning it. The two of them then went to see Steffen,and the following ensuedQ What transpired at this meeting? This meetingwith you, Mr. White and Mr. Steffen"A I gave him the doctor's statement and laid it onthe desk and he refused it He said he wasn't going tohave itI said, "You can take it or leave it "He said, "Why didn't you bring it in sooner9"Isaid, "Mr. Steffen, why didn't you tell me sooner Iwas going to have to change shifts "He got angry.Iforgot the exact words he saidand I said, "Here's some grievances that I have writtenout against you "At the meeting on May 17 Mrs. Gay apprised Steffenverballyof a series of grievances she had preparedconcerning him. The following then transpired.A He glanced down at the grievances and kind ofthumbed through them and he turned all colors andjumped up and, real loud, said "I am not going to stayhere and take accusationsTRIALBCAMINER:Was Mr. White there?THE WITNESS: Mr White was there all the time. Hewas just sitting there.Q (By Mr Murphy) Go on?A. He said, "I'm going to have witnesses to this."Isaid, "All right.Bringin the whole shop and I'lltell them exactly how it happened."Steffen stated that he wantedawitnessand thereuponbrought in an office employee. After Mrs. Gay had recitedher complaints against Steffen, the latter told White thathe would give him (White) 10 minutes to "try and talksome sense in herhead."White asked Mrs. Gay what shewanted and she replied that she wanted to operate thesolderingmachine that she had previously operated,claimingthat it had been working that morning. After theconference in Steffen's office hadgone onfor some time,WorksManager Buda entered, claiming that he hadreceived a telephone call at his home to the effect thatsome female employee was shouting at the superintendent.Mrs.Gay apologizedfor inconveniencingBuda andasserted that both she and Steffen had raised their voices.Mrs. Gay continued working at her regular job thebalance of the week. During the afternoon of May 17Mrs.Gay asked Steffen "about her bumping rights"during which Steffen in effect stated that seniority did not 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDcount.According toMrs.Gay there were severalemployees in the soldering department who had lessseniority than she, mentioning specifically Kathy Morgan,Gladys Cates and Jesse Smith. During the course of thediscussionwith Steffen, when she mentioned that herrights were protected by the contract, Steffen replied that"the contract didn't mean anything to him."On Friday, May 18, Steffen told Mrs. Gay that shewould go on the FX assembly line on Monday, May 20,on the first shift. This job paid 6 cents less per hour and,in addition, required Mrs. Gay to give up her position assteward in the soldering department. Mrs. Gay testifiedshe did not report to work on Monday as she wasinvolved in taking a variety of shots at the, doctor's office .14On Tuesday,May 21, she came to work and startedoperating a machine called a seamer. She complained toWhite, president of the Union, to the effect that she didnot think the Company had a right to take her out of thesolderingdepartment and thereby deprive her of herposition as union steward.Mrs. Gay described the FXassembly job as involving considerable bending, twistingand sitting in a cramped position The latter, in particular,caused her to have difficulty breathing. She told the groupleader,Ruby Thacker, of her discomfort and stated thatshe could not do the job. According to Mrs. Gay, Thackerreplied, "They knew that when they sent you back here."On June 7 Mrs. Gay went to her doctor and he gaveher a note referring to the fact that one of her injuries wasa dislocated rib which prevented her from performingwork that involved placing herself in a strained position.The doctor added that because of the pain she wasexperiencing she would have to be considered "disabledfor such work for the present." Mrs. Gay gave thisstatement to Union President White and asked him todeliver it to Steffen.On May 21 Mrs. Gay complained to President Whiteabout her job assignment and on May 23 Mr. Arnold, theinternational representative of the Union, came and she,Arnold and the bargaining committee met with WorksManager Buda and Superintendent Steffen on that day.During this conference Buda referred to certain jobs thatbad been posted following her transfer from the solderingdepartment.Mrs.Gay testified that she gave variousreasons why she could not successfully perform these fobs,principally because of her injuries. She asked for her oldmachine back several times and expressed a willingness todo anything else when it was not running. She was toldthat before she was taken off the machine a decision hadbeen made to discontinue it. She then stated in substancethat if she had been told of her transfer 5 minutes before,rather than 5 minutes after she had presented the Parkerand McClure grievances "I would not have [had] any hardfeelings."Nothing definite was decided at this conferenceregarding future assignments for Mrs. Gay. A few daysthereafter Steffen came to her work station and showedher some yellow sheets of paper which he described ascontaining his answers to her grievances filed with him onMay 17. Mrs Gay turned the answers over to White.2.Mrs. Gay'sterminationMrs. Gay's last day of work was June 15." Thereaftershe received a letter, dated June 17, from Works ManagerBuda which listed several jobs he claimed had beenavailableprior to her quitting and which were stillavailable.Mrs.Gay testified that the first job, an"However, the parties stipulated she worked on Monday,May 20.assembler in the FX department, was the job she "wasoffered that I couldn't do." The other position, assembler,ring and glass, she testified was usually a man's job sinceitinvolved lifting, twisting, turning and bending. Shedescribed it as "a real hard job to do." The third job,assembler, apply Bardahl to movements, was a temporarypositionon the first shift. According to Mrs. Gay,management did not explain the job to her but in any caseshe was not interested in a temporary job. According toMrs. Gay the last day she worked was June 15, Saturday,and the following work day sent word by her daughterLinda that she would not be coming back. She relatedthat prior to her quitting she had several times told thegroup leader, Ruby Thacker, that she "would just have toquit if I had to keep that job. I just couldn't do it. I toldher several times."3.Analysisand conclusionsThe General Counsel's theory is that SuperintendentSteffen, piqued over Mrs. Gay's handing him the ParkerandMcCluregrievances,whichhefeltwereunmeritorious, decided and announced to her that shewould be transferred to the second shift. The Respondent,on the other hand, asserts that there was need to equalizethe number of solderers as between the first and secondshiftand thatMrs.Gay, being the junior in thatclassification,was told that she would be transferred tothe night shift. The Respondent further contends that thedecision to equalize the number of solderers on the twoshifts had been made well in advance of May 14 whenMrs. Gay spoke about the grievances with SuperintendentSteffen, but that the latter had been lax in implementingMr. Buda's decision and acted on May 15 in response toBuda's admonishment that he, Steffen, proceed to effectthe change that had been decided upon. The GeneralCounsel further argues that having been discriminatorilytransferred,Mrs.Gay was assigned jobs which theRespondent knew she could not physically performbecause of her injuries; also, General Counsel urges thatshe was offered jobs that either did not exist or which shecould not perform and that the Respondent well knew thatshe could not, by reason of transportation problems andher injuries,work on the second shift. Therefore, thetheory goes, the Respondent in substance and in factconstructively discharged her because of her pressing herown and other grievances.At the outset in this attempt to discover where the basictruths lie, it seems appropriate to remark that this casewas tried with dispatch on both sides and the variouswitnesses on the whole, aside from one incident involvingMrs. Gay, conducted themselves in a manner inspiringconfidence in their essential integrity. To be sure, as isinevitable in adversary proceedings, differences emerge,sometimesmore in the nature of nuances or perhapsmannerisms than in real content. This is not to say thatdecision has been made easier. The litmus paper of verityhas yet to be perfected.Mrs. Gay impressed me as a person who, still sufferingfrom major surgery and a subsequent serious automobileaccident,allexperienced in the 6 months before sheappeared before me as a witness, would not knowinglyprevaricate.Her ability to recount the details of whatoccurred in the shop more than 6 months before shetestified seemed to me initially an exercise in memory; but"The parties stipulated that Mrs. Gay was absent on May 27, 29, 30,and June I. DRESSER INDUSTRIAL VALVE & INSTRUMENT DIV.as the hearing went on I became convinced that Mrs. Gayhad excellent recall.16Contrary to the suggestion ofcounsel, I do not believe that should not be credited orthatsheharboredafeelingof resentment againstSuperintendent Steffen or anyone in the Respondent'shierarchy. In short, my assessment of Mrs. Gay and theseveral other witnesses who appeared before me is thateach of them sincerely attempted to tell the truth.We start, then, with the circumstances attending Mrs.Gay's transfer from the soldering department. Theevidence establishes that she was the junior solderer inthat department and that the contractual arrangementlimited the exercise of seniority rights to job classificationsand was not department-wide." The record is further clearthat seniority did not operate by shifts, with the result thatemployees in a particular classification were considered asa singlegroup regardless of which shift they worked on.Much of the Respondent's case, doubtless not byarrangement, appeared self-serving. The failure to callWorksManager Buda was satisfactorily explained bycounsel on the basis of seriousillness.On the other hand,InternationalRepresentativeArnold- who to myknowledge and observation was in attendance at thehearing-was not called as a witness. This surprised me,particularly since he and the Respondent's director ofindustrial relations,Hoekenga, together passed on Mrs.Gay's grievance against Steffen and the two grievances shefiledon behalf of Mrs. Parker and Mrs. McClure.Although Union President White appeared as a witness attheRespondent's request, he was not examined in anydetailregardingwhat transpired during the day-longmeeting between management and the union bargainingcommittee and Arnold, nor were any of the othermembers of the bargaining committee called to relatetheir version of this important occurrence.WhileMrs.Gay's detailed grievance against Steffen is rather looselyworded, it nonetheless goes into considerable detail aboutpast events and would appear to call for something morethan an interview with Steffen in order to warrant beingconsidered as having been given a complete investigation.However, so far as appears Hoekenga did nothing morethan talk with Steffen and obtain his version of thematters contained inMrs. Gay's grievance. It does notappear that Hoekenga interviewed Mrs. Gay or, for thatmatter, any other employee in the plant. I think it fair tosay that this falls considerably short of being a thoroughinvestigation of serious allegations by an employee and"One somewhat distressing incident should be reported.Whencross-examination of MrsGay began, Respondent's counsel noted thatMrs. Gay had some writing on the palm of her left hand.Upon inquiry asto its purposeanduse-itproved indecipherable-Mrs.Gay stated she hadwritten some numbers there while sitting in the car before the hearingopened.No one, including the Trial Examiner,was able to say that shehad at any point during her testimony referred to the writing Counsel fortheGeneralCounseldisclaimed all knowledgeof the writingAfter Iadmonished Mrs. Gay, the hearing proceeded. While I view her conduct inthis regard as ill-advised,on balance I exonerate her of any deliberatemisconduct or intention surreptitiouslyto relyon a memory aid"Article VI provides that seniority"shall be established on a plantwidebasis."Seniority applies "in all cases of layoff, recall, transfers, shiftpreference,fillingof new jobs or vacancies,provided the employee iscapable of performing the work available"In the case of layoffs theemployees having the least plant seniority shall be laid off first providingthe remaining employees can perform the work available.Similarly, whendecreasing the work force in any classification,the employee with the leastplantwide seniority in the classification shall be displaced.The displacedemployee will be laid off in accordance with the layoff procedure or shallbe entitled to displace the employee with the least plantwide seniority inthe classification of his choice if he can perform the work available325unionofficialagainst the second-rankingmember ofmanagement in the plant.Steffen's testimony is uncontradicted, and I have nobasis on which to discredit it, that Works Manager Budaand he, several days before May 14, concluded that a dayshift solderer should be moved to the night shift. WhySteffen delayed implementing this decision for a numberof days is not explained, other than by the rather lameexcuse that he was lax. Nor does the manner in which heannounced the transfer of Mrs. Gay, moments after shehad presented him with two very unwelcome grievances,have the hallmarks of routinemanagerialaction.Although Steffen testified that he had earlier made inquiryof Foreman Mullins who was the junior employee in thesoldering classification on the day shift, it does not appearthat the matter had been discussed with Union PresidentWhite (except an inquiry by Steffen of White as to thecorrect procedure) or the bargaining committee and little,if any, thought appears to have been given to Mrs. Gay'spersonal convenience involved in any rearrangement of herwork schedule from days to nights or the possibility ofsomeone volunterring for the night shift. I think it fair toconclude, as I do, that Steffen acted more out of piquethan in a deliberate and impersonal fashion. This is not tosay that he was necessarily motivated by discriminatoryconsiderations.However, when weexamine andweigh allthe circumstances, his actionseemsto be closely andinseparably related to Mrs. Gay'sinsistentpresentation ofthe two grievances. That her action in so doing wasprotected activity, is too plain to require citation ofauthority. But it furtherseemsplain that the hasty natureof Steffen's action is further indicated by the fact that hefailed to inform Mrs. Gay on what day the transfer was tobe effective, in view of his knowledge of her transportationand other problems. Considering all the circumstances, Icome to the conclusion that Steffen announced thetransfer to Mrs. Gay, when he did, for the reason that shehad annoyed him bypresentingtwo grievances which hethought were totally lackinginmerit,thus putting him tothe trouble of formally answering them. I thus believe thatthis action on the part of Steffen was prompted by herprotected activity and, therefore, was violative of Section8(a)(3) and (1) of the Act.Concerning theParkerandMcClure grievances,considerable record time was spentin examininginto theirmerits under the applicable contract provisions.It seemsunnecessary for the purposes of determining the issueshere involved to indulge in a discussion of that subject,since it is perfectly plain that whether or not they hadmeritMrs. Gay was engaged in a protected activity as aunionstewardindiscussingthesegrievanceswithmanagementand in preparing and presenting them.Parenthetically, I think it fair to observe that Mrs. Gayprobably had an erroneous notion regarding the operationof the overtime agreement attached to the contract and, inconsequence, the disposition of these grievances made atthe fourth step meeting on June 12 appears to be entirelycorrect.There can be no doubt that Mrs. Gay was the juniorsolderer in the soldering department.Moreover, whileotheremployeesworkingunder the jurisdiction ofForeman Mullins may have had less seniority than Mrs.Gay, I think it is correct to observe, in agreement with theRespondent,thatthesejunioremployeeshadclassificationsdifferentfromsoldering.Therefore,according to the literal provisions of the contract,inasmuch as no layoff was involved Mrs. Gay did notenjoy bumping rights. However, the Respondent's director 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDof industrial relations,Mr Hoekenga, testified that whileclassifications go by job responsibility and not by level ofpay, when there is an equalization in the work force aswas involved in Mrs Gay's case, employees do in factenjoy bumping rights Thus he testified that in Mrs Gay'scase, "due to the fact that it was a second shift job thatshe would have had to go to, then we allow them to stayon the first shift if they have qualifications to bump onother jobs They can stay on the first shift if they wantto "Concerning Section 8 of Article VI, governingseniority,which provides that when "decreasing workforce in any classification, the employee with the leastplantwide seniority in the classification shall be displaced"and the "employee displaced will be laid offor shalldisplace the employee with the least plantwide seniority inthe classification of his choice if he can perform the workavailable "Hoekenga testified that this pertained to orwas intended to cover situations involving job elimination,notwork equalization. Since no job elimination wasinvolved in connection with Mrs Gay's proposed transfer,itappears that Hoekenga was not mistaken in testifyingthat during the June 12 conference Mrs Gay's bumpingrights were discussed and it was concluded that "she couldbump other jobs on the first shift or take open jobs astheyoccurred or go to the second shift " In short,employees working on the first shift could, in conjunctionwith a work equalization transfer, exercise seniority rightsinconnection with other job classifications on the firstshift,contrary to Steffen's reading and announcedapplication of the contract which necessitated Mrs Gay,as the junior solderer in the department regardless of shift,tomove to the second shift as a solderer or take a jobopening in another classification on the first shift, namely,the FX assembler jobAn examination of the seniority roster for the weekendingMay 12 shows that Mrs Gay was the most juniorsolderer on the day shiftAt that time there were 10soldererson the day shift and 3 on the night shiftHowever,Mrs Gay had seniority over three employees(JesseSmith,Gladys Cates and Lorene McClure) whoworked as leak testers in the soldering department on theday shift, she also enjoyed seniority user Kathy Morganwho worked as an assembler - FX gauge roll-out--on theday shift The seniority roster for the week ending May 19discloses that there were 10 solderers, including Mrs Gay,on the day shift and 3 on the night shift Mrs Gay againwas the most junior solderer in the entire group However,therewere the same three employees engaged as leaktesters on the day shift with less seniority than she and, inaddition,Kathy Morgan was still on the same assemblerjob and she had less seniority than Mrs Gay TheRespondent's records show that Mrs Gay was transferredto assembler on May 21 and that her job as a soldererwas posted on May 16 However, the successful bidder onher job, Ballinger, did not actually transfer to the job ofsoldereron the night shift untilMay 2718 Steffenexplained the reason for this delay by testifying that thejob from which Ballinger was transferring needed to befilledbefore he assumed the job of solderer, he had beenthe ring and glass assembler, a job generally filled by amale and a vital function in the assembly process.Since I have found that the transfer of Mrs Gay wastainted by discriminatory considerations, and inasmuch asitfairlyappears that the jobs thereafter assigned her"As counsel for the General Counsel points out in his brief, the numberof solderers on the night shift was at the level of five from May 27 toAugust It, when it reverted to fourinvolved severe physical discomfort for her, a fact knowntomanagement, I think it logically follows that herquittingher job on June 15 must be viewed as aconstructive discharge induced by similar discriminatorymotives on the part of the Respondent I so find, andaccordingly conclude thatMrsGay's termination ofemployment was violative of Section 8(a)(3) and (1) of theAct 19Paragraph5ofthecomplaintallegedthatSuperintendent Steffen violated Section 8(a)(1) of the Actby the following conduct (a) on or about May 14 offeringimproved benefits to an employee in return for a promiseto withdraw a grievance, (b) on or about May 15 statingtoanemployee that the agreement between theRespondent and the Union did not mean a thing to him,(c) on or about June 10 stating to an employee that theseniority provisions of the contract between the partiesneed notbeobserved, and (d) on or about May2promisinganemployee that if the employee withdrewagrievancetheemployee's job would be changedasrequestedIn addition, the complaint alleged that WorksManagerBuda violated Section 8(a)(I) by on or aboutMay 16 threatening an employee with disciplinary actionbecause of that employee's processing of a grievanceNo evidence was adduced concerning the incidentattributed to Buda, and it will therefore be dismissed.There is no evidence that on or about May 2Superintendent Steffen promised an employee that it agrievance were withdrawn the employee's job would bechanged in the manner requestedNor do I find anysubstance to the remaining three allegations relating toSuperintendent Steffen, although there is some testimonypertaining theretoItwillbe recalled thatMrsGayalleged in her grievance and also testified that when shewas discussing the Parker and McClure grievances withSteffenhe told her that she should forget about thegrievances and about the Union and, if she did so, she andhe would get along fineMrs Gay construed this as a"bribe " I find nothing of that nature in Steffen's remarkIthink the most that can be made of it is that Steffen,being of the definite view that the Parker and McCluregrievanceswere lacking in merit, attempted to prevailupon Mrs Gay as steward to refrain from writing up thegrievances and causing them to be processed, and, inpursuit of that endeavor, may have made some remark tothe effect that she should forget about them and the literallanguage of the contract As to the remaining allegation,that he stated the contract between the Respondent andtheUnion meant nothing to him, on its face this seemsbut an expression of opinion I think it fairly appearsfrom Mrs Gay's testimony that a remark substantially tothat effect was made by Steffen when they were discussingthe grievances but, contrary to Mrs Gay, the purport of itwas to convey that in the particular situation the contracthad no applicationUpon the entire record, I find that in the respectsallegedinthecomplaint theRespondenthasnotindependentlyviolatedSection8(a)(1)oftheActAccordingly, it will be recommended that the complaintbe dismissed in these respects"This is by nomeans an open andshut caseThe ablebriefofRespondent's counsel has given me considerable pause in arriving at myconclusionsAfter carefulconsideration I am, however,persuaded thatcounsel for the General Counsel has sustained his burden of proof both asto the transfer and the constructive dischargeof Mrs Gay DRESSER INDUSTRIAL VALVE & INSTRUMENT DIV.IV. THE EFFECT OF THE UNFAIRLABORPRACTICES UPONCOMMERCEThe activities of the Respondent found to constituteunfair labor practices as set forth in section III, above,occurring in connectionwith the operations of theRespondent described in section 1, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices violative of Section 8(a)(3) and (1)of the Act, I shall recommend that the Respondent ceaseand desist therefrom and take appropriate affirmativeaction in order to effectuate the policies of the Act.Since I have found that the Respondent discriminatorilytransferred and constructively discharged Beulah M. Gay,Ishallrecommend that the Respondent offer herimmediate and full reinstatement to her former orsubstantially equivalent position,without prejudice to herseniority or other rights and privileges, and make herwhole for any loss of earnings she may have suffered fromthe date of the discriminatory discharge to the date of theRespondent's offer of reinstatement. The backpay shall becomputed in accordance with the formula approved in FW.Woolworth Company,90 NLRB 289, with interest atthe rate of 6 percent per annum,as provided inIsis327Plumbing&Heating Co.,138NLRB 716. I shall alsorecommend that the Respondent preserve and uponrequest,make available to the Board, payroll and otherrecords to facilitate the computation of backpay due.As the unfair labor practices committed by the,Respondent are of a character striking at the root ofemployee rights safeguardedby the Act,Ishallrecommend that the Respondent cease and desist frominfringing in any manner upon the rights guaranteed inSection 7 of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Dresser IndustrialValve&InstrumentDivision,Dresser Industries Incorporated,isan employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.Local399, InternationalUnion,Allied IndustrialWorkers of America,AFL-CIO,isa labor organizationwithin the meaning of Section2(5) of the Act.3.TheRespondent violated Section 8(a)(3) and (1) ofthe Act bytransferring BeulahM. Gay on May 21, 1968,and by constructively discharging her on June 15, 1968.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.5Inother respects alleged in the complaint, theRespondent has not engaged in unfair labor practices.[Recommended Order omitted from publication.]